internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-120950-00 date date legend grantor_trust date sibling dear this is in response to your letter dated date and prior correspondence in which you requested rulings regarding sec_2503 and sec_2033 of the internal_revenue_code this letter responds to your request the facts and representations submitted are summarized as follows grantor established trust on date item i of trust provides that the trust is irrevocable and that grantor shall have no right title or interest in or power privilege or incident_of_ownership in regard to any of the property in the trust and no right to alter amend modify revoke or terminate the trust or any of its provisions the trust provides that the initial trustee is grantor if grantor is unable or unwilling to serve at any time or upon grantor’s death sibling will serve as trustee the trust also provides that any trustee may resign or be removed by grantor during grantor’s lifetime should any vacancy occur in the office of trustee during grantor’s lifetime the successor trustee or trustees shall be the individual s whom grantor shall appoint item ii c provides generally that it is grantor’s wish and desire that the trustee during grantor’s life refrain from making distributions from the trust notwithstanding the foregoing provisions of this item during grantor’s lifetime the trustee may distribute the trust property in part or in whole per stirpes to grantor’s children who are then plr-120950-00 living if the trustee determines that the distribution is appropriate for the health education support or maintenance of grantor’s children no distribution shall be made under this paragraph which would relieve any legal_obligation of grantor or the trustee of support or otherwise item iii c provides for the administration of trust following grantor’s death and provides that after grantor’s death the trustee shall divide the trust property into as many separate and equal trusts as grantor has children then living and per stirpes to the descendants of grantor’s deceased children item iii d further provides that the trustee may pay or use for the benefit of any child so much of the net_income as it deems necessary for the health education support or maintenance of such child accumulating any income not paid out or used currently as principal and that the trustee may encroach upon the principal of the trust of any such child in such amounts as it may deem necessary in its judgment to provide for the health education support or maintenance of such child item iii d provides that if and when a child for whose primary benefit a_trust is created hereunder has attained forty years of age the trustee shall distribute to such child one-fifth of the property then in the trust of such child and if and when such child has attained fifty years of age the trustee shall distribute to such child one-third of the property then in the trust of such child and if and when such child has attained sixty years of age the trustee shall distribute to such child all of the property then in the trust of such child and terminate said trust item iv a provides that after each direct or indirect contribution to the trust that is treated as a gift under the federal gift_tax law each then living child of grantor shall have the absolute right and power to withdraw from this trust an amount equal to the contribution divided by the number of grantor’s then living children subject_to the limitations in this item item iv b provides that in no event can grantor exercise the demand power on behalf of any such child who has not reached the age of twenty-one years or is unable to exercise such demand power because of other legal disability item iv b provides that the trustee must reasonably notify the person who would exercise the demand power of its existence and of any contributions that are made to the trust that are subject_to the power if any child of grantor is serving as trustee of this trust then he or she shall be deemed automatically to have received the notice required to be given by the trustee under this item item iv b provides that the maximum amount that any child of grantor may withdraw with respect to all contributions made by the same donor during a single calendar_year shall be the lesser_of the total amount of such annual contributions plr-120950-00 subject_to withdrawal by such child pursuant to paragraph a of this item or the amount of the federal annual_gift_tax_exclusion in effect on the date of the earliest of such contributions if grantor is married on the date of a contribution the alternative limitation based on the gift_tax annual exclusion shall be two times the amount_of_the_gift tax annual exclusion item iv b provides that each child’s unexercised right to demand a contribution shall lapse on december of each year whether or not a contribution was made in that year however withdrawal rights in grantor’s children for contributions made in december shall not lapse in the year when the contribution was made but shall continue to be exercised in the following year item iv b provides that notwithstanding the foregoing provisions of this item a child of grantor shall exercise his or her demand power by a written request delivered to the trustee within thirty days of being notified of any contribution that is made to the trust with respect to the child you have requested the following rulings transfers and proposed transfers by grantor to trust qualify as gifts of present interests and qualify for the annual exclusion under sec_2503 of the internal_revenue_code and assets transferred to trust will not be included in grantor’s gross_estate for federal estate_tax purposes ruling_request sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2503 provides generally that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not be included in the total_amount_of_gifts made during such year the dollar_figure annual exclusion is only available for gifts of present interests in property sec_25_2503-3 of the gift_tax regulations provides that the term future_interest includes reversions remainders and other interest or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time plr-120950-00 sec_25_2503-3 defines a present_interest in property as an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain the courts have recognized that if the beneficiaries are given the power to demand immediate possession and enjoyment of corpus or income they have a present_interest 397_f2d_82 9th cir see also revrul_73_405 1973_2_cb_321 it is also necessary however to consider not only the terms of the trust but also the circumstances in which the gift was made in order to determine whether the gift is a present or future_interest when the delivery of property to a_trust is accompanied by limitations upon the donee’s present enjoyment of the property in the form of conditions contingencies or the will of another either under the terms of the trust or other circumstances the interest is a future_interest even if enjoyment is deferred only for a short time the question is not when title vests but when enjoyment begins disston v 325_us_442 324_us_18 312_us_405 57_tc_108 in the present case the trustee of trust is required to provide grantor’s children reasonable notice of contributions to trust in addition grantor’s children are granted adequate time following notice in which to exercise their right of withdrawal upon exercising the withdrawal right grantor’s children will have the immediate and unrestricted right to an amount equal to the amount contributed divided by the number of grantor’s then living children accordingly if the trustee gives prompt notice of the contribution to trust to grantor’s children or their custodian and assuming there is no understanding or agreement express or implied that the withdrawal right will not be exercised a contribution to trust will qualify as a present_interest and will qualify for the gift_tax annual exclusion under sec_2503 the gift_tax annual exclusion will not be available to grantor to the extent grantor excludes any individual who would otherwise have a demand right over such contribution from exercising that right ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2033 applies generally to property that is owned outright by the decedent and that may be passed by the decedent’s will to the beneficiaries of the probate_estate the section does not apply to property interests that are extinguished at death plr-120950-00 sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides generally that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death under the terms of trust trust is irrevocable and grantor shall have no right title or interest in or power privilege or incident_of_ownership in regard to any trust property in addition grantor’s powers as trustee to distribute income or corpus are restricted by definite ascertainable standards grantor has not therefore retained any right to alter amend revoke or terminate the trust within the meaning of sec_2038 or the right to designate the persons who shall possess or enjoy the property or the income therefrom within the meaning of sec_2036 see revrul_73_143 1973_1_cb_407 the trust provides that if a trustee resigns or ceases to act as trustee grantor will appoint a successor trustee the retained power to remove the trustee and the power to appoint a successor will not cause inclusion of the trust property in grantor’s estate because the powers of the trustee are sufficiently limited by an ascertainable_standard as described above pursuant to item ii c no distribution may be made from trust which would relieve any legal_obligation of the grantor or the trustee of support or otherwise accordingly grantor will not be considered to have retained any right to have the use possession right to income or enjoyment of the property applied towards the discharge of a legal_obligation of grantor or otherwise for grantor’s pecuniary benefit based on the facts submitted and the representations made we conclude that property transferred to trust will not be included in grantor’s gross_estate for federal estate_tax purposes plr-120950-00 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely melissa c liquerman acting branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
